        Case 2:20-cv-00698-ECM-JTA Document 15 Filed 09/16/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE MIDDLE DISTRICT OF ALABAMA
                                EASTERN DIVISION

CHARLES SEWELL, et al.,             )
                                    )
   Plaintiffs,                      )
                                    )
v.                                  ) CIVIL ACT. NO. 2:20-cv-697-ECM
                                    )             (WO)
ABS SOUTHEAST, et al.,              )
                                    )
   Defendants.                      )
____________________________________

ALFA MUTUAL INS. CO.,                        )
                                             )
     Plaintiff,                              )
                                             )
v.                                           ) CIVIL ACT. NO. 2:20-cv-698-ECM
                                             )
EUROPEAN STUCCO &                            )
DESIGN, LLC, et al.,                         )
                                             )
     Defendants.                             )

                                         ORDER

         For good cause, it is

         ORDERED that the Order of Consolidation dated October 1, 2020 is VACATED,

and these cases are no longer consolidated. The Clerk of the Court is DIRECTED to file a

copy of this Order in both cases referred herein.

         DONE this 16th day of September, 2021.

                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
